THE COURT,
to the jury. An action may be sustained for charging another with being a thief, or with having stolen, but not for imputing a mere intention to steal, or with having an evil disposition. The foundation of the slander is, that the charge, if true, would subject the accused to infamous punishment; an evil disposition, without act, cannot so subject any one. If you find that the words spoken by the defendant only imputed to the plaintiff an intent to steal, the defendant is entitled to your verdict. So, if the words spoken were provoked, and drawn out of the defendant by the plaintiff himself, with a design to sue. Courts should not be resorted to for such purposes. If the words spoken do impute crime, but were spoken in heat and passion, while the parties were excited, and in contest, the damages should be merely nominal for the plaintiff.
Verdict for the plaintiff, twenty-five cents. Judgment for that sum without costs.